Exhibit 99.1 For more information contact: David Scoglio, CFO Asure Software, Inc. 512-437-2732 dscoglio@asuresoftware.com Asure Software Reports Fourth Quarter Results, Announces 3-for-2 Stock Split · Q4 Revenue of $3.65 million vs. guidance range of $3.53 to $3.63 million · Q4 EBITDA of $715,000, excluding one-time items and non-cash mark to market & original issue discount (OID); vs. guidance range of $540,000 to $630,000 · Q4 Earnings of $0.06 per share, excluding one-time and non-cash mark to market & OID charges · Q4 Organic Deferred Revenue increased 22% sequentially driven by organic Cloud Bookings growth of 63% sequentially and monthly to annual contract conversions · Free Cash Flow of $1.47 million, or $0.48 per share, aided by accelerated conversion from monthly SaaS customers to upfront annual payments · Board approves 3-for-2 stock split effective April 30, 2012 AUSTIN, Texas, March 29, 2012 (GLOBE NEWSWIRE) Asure Software, Inc. (Nasdaq:ASUR), a leading provider of workplace management software, announced results for the fourth quarter and full year results ended December 31, 2011. Fourth quarter results, excluding one-time items, mark to market & OID, included earnings of $0.06 per share and EBITDA of $715,000. Adjusted to exclude only mark to market & OID adjustments, Asure was unprofitable at ($0.01) per share in both the fourth quarter and full year of 2011. One-time items contributed ($0.07) per share, and consisted of acquisition-related legal and professional services, travel and other one-time expenses related to Asure’s acquisitions of ADI Time and Legiant. Non-cash mark to market and OID charges related to its convertible debt contributed and fair value of notes payable ($0.20) per share. The Board of Directors also authorized the splitting of the company's common stock on a 3-for-2 basis, in the form of a 50% stock dividend, for shareholders of record on April 23rd. Shares resulting from the split are expected to be distributed on April 30, 2012. Cash will be distributed in lieu of fractional shares. KEY FACTS FOR Q4: Fourth quarter revenue was $3.65M, a 46% increase over the prior quarter, and 52% increase over the fourth quarter of 2010.The $1.2M increase was largely driven by the acquisitions of ADI Time and Legiant in the fourth quarter of 2011. Excluding acquisition revenue, Asure’s recurring revenue as a percentage of overall revenue increased to 84%, a sequential increase of 4%. Including revenue from acquisitions, this metric was 75% for the fourth quarter of 2011, due to a larger percentage of hardware revenue coming via acquisitions, including our proprietary time clock solutions. Gross margins dropped to 75% with the inclusion of acquisitions due to a larger percent of hardware revenue as well.Hardware revenue increased by 294% compared to last quarter as a result of the company’s proprietary time clock solutions. “We are pleased with our financial results of last quarter and 2011. We completed two successful acquisitions and have already realized significant synergies within the organization,” commented Pat Goepel, Chief Executive Officer of Asure Software. “Our new, unique product portfolio further enables the execution of our cloud-based strategy, which is evidenced in our strong bookings growth of 101% from the fourth quarter last year.We believe our products and strategy put us in a unique position in the market as shown through the acceptance of our cloud-based software offerings, and new hardware technology in 2011.We are focused on making our solutions widely available to clients, and similarly we have announced a 3 for 2 stock split that should make our stock broadly accessible to investors.” David Scoglio, Asure’s Chief Financial Officer added, “Asure posted a strong fourth quarter financially as EBITDA and revenue exceeded guidance.Organic deferred revenue grew 22% sequentially, and 57% year over year, due to increased Cloud bookings, and successful efforts to convert monthly contracts into annual paid up front contracts, which contributed to free cash flow for the fourth quarter of 2011.Organic Cloud bookings posted strong comparables of 101%year over year and 63% quarter over quarter.” Mr. Scoglio also commented, “As a result of the transaction described in our Form 8-K on March 12, 2012, the Company’s convertible debt instruments, which were vitally important in the acquisition of ADI Time in October, 2011, had provisions that required separate mark to market accounting.Approximately $1,150,000 of this debt has already converted into equity and the provisions causing the separate accounting have been amended and removed as of March 10, 2012.This separate accounting requirement caused a $0.6 million mark to market non-cash charge in fourth quarter of 2011, and the modification and resulting conversion will cause an expected additional approximately $0.5 million non-cash charge in the upcoming 1st quarter of 2012.Lastly, we have listed below our guidance for the coming quarter and have reconfirmed our plan for the year.EPS guidance will be given after the effect of the stock split; at our Q2 earnings call in May.” 2uidance* $000s Guidance Q1 '12 FY '12 Revenue ($000s) $
